Citation Nr: 0909824	
Decision Date: 03/17/09    Archive Date: 03/26/09

DOCKET NO.  07-14 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for arthritis of the 
right knee, claimed as secondary to a service-connected left 
knee disability.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army 
from October 1981 to March 1982.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.  The Portland RO has original 
jurisdiction over the Veteran's claim.

Procedural history

The Veteran's claims of entitlement to service connection for 
bilateral hearing loss, tinnitus and arthritis of the right 
knee were denied in the February 2005 RO rating decision.  In 
December 2005, the Veteran expressed his disagreement with 
that decision and requested review by a decision review 
officer (DRO).  A DRO conducted a de novo review of the claim 
and rendered a decision in an April 2007 statement of the 
case (SOC) which was unfavorable to the Veteran's claims.  
The Veteran perfected his appeal in May 2007 with the timely 
submission of a VA form 9.  

The Veteran testified at a Travel Board hearing which was 
chaired by the undersigned Veterans Law Judge at the Portland 
RO in September 2008.  A transcript of the hearing has been 
associated with the Veteran's VA claims folder. 



The issue of service connection for arthritis of the right 
knee is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  

Issues not on appeal

The aforementioned February 2005 rating decision also granted 
service connection for arthritis of the left knee, evaluated 
as 10 percent disabling effective August 16, 2004; denied an 
increased rating for ligamentous insufficiency of the left 
knee, evaluated as 10 percent disabling; and deferred the 
Veteran's claim of service connection for major depressive 
disorder, claimed secondary to the service- connected left 
knee disability.  The claim of entitlement to service 
connection for major depressive disorder was granted in a May 
2005 rating decision.  The Veteran has not expressed 
disagreement with those decisions.  See Archbold v. Brown, 9 
Vet. App. 124, 130 (1996) [pursuant to 38 U.S.C.A. § 7105(a), 
the filing of a notice of disagreement initiates appellate 
review in the VA administrative adjudication process, and the 
request for appellate review is completed by the claimant's 
filing of a substantive appeal after a statement of the case 
is issued by VA].  

During he September 2006 Travel Board hearing, the Veteran 
withdrew his appeal as to the issue of entitlement to service 
connection for a bilateral ankle condition.  See the 
September 2008 hearing transcript, page 3.  That issue, 
accordingly, is not before the Board.  See 38 C.F.R. § 20.204 
(2008).


FINDINGS OF FACT

1.  The competent medical evidence of record does not support 
a finding that the Veteran currently has bilateral hearing 
loss for VA purposes.  

2.  The competent medical evidence of record does not support 
a finding that a relationship exists between the Veteran's 
currently diagnosed tinnitus and his military service.  


CONCLUSIONS OF LAW

1.  Bilateral sensorineural hearing loss was not incurred in 
or aggravated by active military service, and such may not be 
so presumed.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2008).

2.  The competent medical evidence of record does not 
indicate that tinnitus was incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1131 (West 2002); 38 
C.F.R. § 3.303 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

The Veteran seeks entitlement to service connection for 
bilateral hearing loss; and entitlement to service connection 
for tinnitus.  Because this case involved the application of 
similar law to similar facts, the Board will address them 
together.

The other issue on appeal, entitlement to service connection 
arthritis of the right knee, is being remanded for additional 
development.  

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision. 

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 
(2008).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a Veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. 
 See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal.  The Board 
observes that the Veteran was informed of the evidentiary 
requirements for service connection in a letter from the RO 
dated September 21, 2004, including a request for evidence of 
"a relationship between your current disability and an 
injury, disease, or event in military service."  

Crucially, the RO informed the Veteran of VA's duty to assist 
him in the development of his claim in the above-referenced 
September 2004 letter, whereby the Veteran was advised of the 
provisions relating to the VCAA.  Specifically, the Veteran 
was advised that VA would assist him with obtaining 
"relevant records from any Federal agency.  This may include 
medical records from the military, from VA Medical Centers 
(including private facilities where VA authorized treatment), 
or from the Social Security Administration."  With respect 
to private treatment records, the letter informed the Veteran 
that the VA would make reasonable efforts to obtain private 
or non-Federal medical records to include "records from 
State or local governments, private doctors and hospitals, or 
current or former employers."  Furthermore, the VA included 
copies of VA Form 21-4142, Authorization and Consent to 
Release Information, which the Veteran could complete to 
release private medical records to the VA.  

The September 2004 letter further emphasized:  "If the 
evidence is not in your possession, you must give us enough 
information about the evidence so that we can request it from 
the person or agency that has it.  If the holder of the 
evidence declines to give it to us, asks for a fee to provide 
it, or VA otherwise cannot get the evidence, we will notify 
you.  It is your responsibility to make sure we receive all 
requested records that are not in the possession of a Federal 
department or agency." [Emphasis as in the original letter]

The Board notes that the September 2004 letter specifically 
requested of the Veteran:  "If there is any other evidence 
or information that you think will support your claim, please 
let us know.  If you have any evidence in your possession 
that pertains to your claim, please send it to us."  This 
informed the Veteran that he could submit or identify 
evidence other than what was specifically requested by the 
RO.  This complies with the "give us everything you've got" 
provision formerly contained in 38 C.F.R. § 3.159(b) in that 
it informed the Veteran that he could submit or identify 
evidence other than what was specifically requested by the 
RO.  [The Board observes that 38 C.F.R. § 3.159 was recently 
revised, effective as of May 30, 2008.  See 73 Fed. Reg. 
23,353-23,356 (April 30, 2008).  The final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request the claimant to provide any evidence in 
the claimant's possession that pertains to the claim.]  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) Veteran status; (2) existence 
of a disability; (3) a connection between the Veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

With respect to the Veteran's service connection claim, 
element (1), Veteran status, is not at issue.  Moreover, 
elements (4) and (5), degree of disability and effective 
date, are rendered moot via the RO's denial of service 
connection for the Veteran's claimed bilateral hearing loss 
and tinnitus disabilities.  In other words, any lack 
advisement as to those two elements is meaningless, because a 
disability rating and effective date were not assigned.  The 
Veteran's claims of entitlement to service connection was 
denied based on elements (2), existence of a disability, and 
(3), connection between the Veteran's service and the claimed 
disability.  As explained above, he has received proper VCAA 
notice as to his obligations, and those of VA, with respect 
to those crucial elements.  

Significantly, the Veteran received a letter which 
specifically referenced Dingess dated April 11, 2008.  That 
letter explained in detail how a disability rating and an 
effective date are assigned.

Because as discussed below the Board is denying the Veteran's 
claim, elements (4) and (5) remain moot.

In short, the record indicates that the Veteran received 
appropriate notice pursuant to the VCAA.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).

The Board finds that reasonable efforts have been made to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the VA has obtained the 
Veteran's service treatment records, VA outpatient medical 
records and provided him with a VA examination.  

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2008).  The Veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  He 
has secured the services of a representative.  He exercised 
the option of a personal hearing and was afforded one in 
September 2008 as detailed in the Introduction. 

Accordingly, the Board will proceed to a decision.  

Relevant law and regulations 

Service connection - in general

Generally, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  See 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 
3.303 (2008).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).

Service connection presupposes a diagnosis of a current 
disability.  See Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).  A "current disability" means a disability shown by 
competent medical evidence to exist.  See Chelte v. Brown, 10 
Vet. App. 268 (1997).

Service connection - hearing loss

For certain chronic disorders, including sensorineural 
hearing loss, service connection may be presumed to have been 
incurred in service if the disease becomes manifest to a 
compensable degree within one year following separation from 
service.  See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 
C.F.R. §§ 3.307, 3.309(a) (2008).

Service connection for impaired hearing shall only be 
established when hearing status, as determined by audiometric 
testing, meets specified pure tone and speech recognition 
criteria.  Audiometric testing measures threshold hearing 
levels (in decibels), over a range of frequencies (in Hertz).  
See Hensley v. Brown, 5 Vet. App. 155, 158 (1993).

The determination of whether a Veteran has a disability based 
on hearing loss is governed by 38 C.F.R. § 3.385 (2008).  For 
the purposes of applying the law administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385 
(2008).

Continuity of symptomatology

The mere fact of an in- service injury is not enough; there 
must be evidence of a chronic disability resulting from that 
injury.  In order to show a chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the Veteran's claims.  See 
38 C.F.R. § 3.303(b) (2008).

The chronicity provision of 38 C.F.R. § 3.303(b) applies when 
evidence, regardless of its date, establishes that a Veteran 
had a chronic condition in service and still has that 
condition.  There must be competent medical evidence unless 
the evidence relates to a condition as to which lay 
observation is competent to identify its existence.

Analysis

As noted above, in order for service connection to be 
granted, three elements must be present:  (1) a current 
disability; (2) in-service incurrence of disease or injury; 
and (3) medical nexus.  See Hickson, supra.

With respect to Hickson (1) as it pertains to bilateral 
hearing loss, the record contains no medical evidence of 
current bilateral hearing loss as defined under VA regulation 
38 C.F.R. § 3.385.  The December 2004 VA compensation and 
pension (C & P) examiner reported that audiometric testing 
demonstrated normal hearing bilaterally with a slight 
sensitivity loss measured at 3000- 4000 Hz range.  
Specifically, the results of the December 2004 audiogram 
indicated the following decibel losses:  




HERTZ




500
1000
2000
3000
4000
Average
RIGHT
25
25
25
30
30
28
LEFT
25
20
30
30
35
29

The Veteran's hearing thresholds are below those recognized 
by VA as denoting hearing loss.  See 38 C.F.R. § 3.385 
(2008).  

The December 2004 VA C & P examiner also noted that speech 
recognition scores were 96 percent in each ear.  
Consistently, the Veteran's speech recognition scores are 
above those recognized by VA as denoting hearing loss 
pursuant to 38 C.F.R. § 3.385.  

There is no competent medical evidence to the contrary.  
Thus, pursuant to 38 C.F.R. § 3.385, the Veteran does not 
have hearing loss for which compensation may be granted.  The 
Veteran has provided no competent medical evidence to the 
contrary.  Accordingly, Hickson element (1) has not been 
satisfied with respect to bilateral hearing loss.  

The law is clear that in the absence of a current disability, 
VA benefits cannot be granted.  See Brammer v. Derwinski, 3 
Vet. App. 223 (1992); Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); and Chelte v. Brown, 10 Vet. App. 268 (1997).  
The claim of entitlement to service connection for bilateral 
hearing loss fails on this basis alone.  

With regard to Hickson element (1) as it pertains to 
tinnitus, the medical evidence of record is absent any 
specific diagnosis of tinnitus.  The December 2004 VA C & P 
examiner did report the Veteran's complaints of experiencing 
"constant" and "high-pitched" ringing in his ears, but no 
diagnosis of tinnitus was made.  There is in fact no 
diagnosis of tinnitus in the record.  Hickson element (1) is 
therefore not satisfied.  

Turning to Hickson element (2), the Board will separately 
address disease and injury.

Concerning in-service disease, a review of the Veteran's 
service treatment records reveals no evidence of hearing loss 
disability or tinnitus.  The Veteran's separation audiogram 
indicated normal hearing and contained no notation of 
tinnitus symptoms.  Furthermore, the record does not reflect 
medical evidence showing any manifestations of hearing loss 
during the one-year presumptive period after his separation 
from service.  Further, the Veteran's first mention of 
hearing loss was in August 2004, which was over twenty- two 
years after his March 1982 release from active duty.  
Accordingly, Hickson element (2) is not met with respect to 
disease.

The Veteran has asserted that he was exposed to noise during 
basic training, noting that his military occupational 
specialty (MOS) was infantryman.  Although the Veteran, like 
virtually all Army Veterans, was exposed to noise on the 
rifle range and elsewhere during training, this does not 
automatically mean that there was injury (i.e., acoustic 
trauma) caused thereby.  The Veteran and his representative 
have not pointed to any such statutory or regulatory 
presumption, and the Board is aware of none.  Thus, while not 
necessarily disagreeing that the Veteran was exposed to noise 
from gunfire, as were millions of other peacetime Army 
Veterans, the Board rejects the notion that acoustic trauma 
and resulting ear damage should be conceded.  There is no 
objective evidence that the Veteran sustained any ear damage 
or injury in the performance of his duties, and there is no 
evidence of ear or hearing complaints in service or for 
decades thereafter.

In-service incurrence of injury is therefore not met as to 
hearing loss or tinnitus.  Accordingly, Hickson element (2) 
is not satisfied as to either claim.

With regard to Hickson element (3), medical nexus, the record 
is pertinently absent any competent evidence of medical nexus 
between the Veteran's claimed bilateral hearing loss and 
tinnitus and his military service.  Indeed, if there is no 
current diagnosis and no in-service disease or injury, 
medical nexus is an impossibility.  
The Veteran has been accorded ample opportunity to present 
competent medical evidence in support of his claim, but he 
has failed to do so.  

To the extent that the Veteran himself believes that he has 
hearing loss and tinnitus which are related to his military 
service, it is well-settled that lay persons without medical 
training, such as the Veteran, are not competent to comment 
on medical matters such as etiology.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

The Veteran has testified that his tinnitus began in service 
and continued thereafter.  See the September 2008 hearing 
transcript at page 12.  The Board is aware of the provisions 
of 38 C.F.R. § 3.303(b), discussed above, relating to 
chronicity and continuity of symptomatology.  However, 
supporting medical evidence is required.  See Voerth v. West, 
13 Vet. App. 117, 120 (1999) [there must be medical evidence 
on file demonstrating a relationship between the Veteran's 
current disability and the claimed continuous symptomatology, 
unless such a relationship is one as to which a lay person's 
observation is competent].  Such evidence is lacking in this 
case.
Specifically, there is no competent medical evidence that the 
Veteran was diagnosed with or treated for tinnitus after his 
separation from service. 
Continuity of symptomatology after service is therefore not 
demonstrated.  

Accordingly, the Veteran's claims also fail under Hickson 
element (3).  

For the reasons and bases stated above, the Board finds that 
all three Hickson elements have not been met as to the 
Veteran's bilateral hearing loss claim and the tinnitus 
claim.  A preponderance of the evidence is against the 
Veteran's claims of entitlement to service connection for 
bilateral hearing loss and tinnitus.  The benefits sought on 
appeal are accordingly denied.


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.


REMAND

3.  Entitlement to service connection for arthritis of the 
right knee, claimed as secondary to a service-connected left 
knee disability.

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board believes that the 
Veteran's claim of entitlement to service connection for 
arthritis of the right knee must be remanded for further 
development as detailed below.  

The Veteran has recently submitted evidence for consideration 
in the form of a private medical opinion concerning his claim 
of entitlement to service connection for arthritis of the 
right knee, claimed as secondary to a service- connected left 
knee disability.  This evidence has not been considered by 
the RO, and no waiver of initial RO consideration is 
currently of record.  See 38 C.F.R. §§ 19.31, 20.1304 (2008).  

Without a written waiver of initial RO consideration of the 
additional records, this case must be returned to the agency 
of original jurisdiction for readjudication.  See Disabled 
American Veterans, 327 F.3d 1339 (Fed. Cir. 2003) [VA 
regulation allowing the Board to consider additional evidence 
without remanding case to the agency of original jurisdiction 
for initial consideration was invalid]. 

Accordingly, this claim is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

After undertaking any development which 
it deems to be necessary, VBA should 
readjudicate the Veteran's claim of 
entitlement to service connection for 
arthritis of the right knee, claimed as 
secondary to a service- connected left 
knee disability, with consideration of 
all additionally received evidence.  If 
the benefits sought on appeal remain 
denied, VBA should provide the Veteran 
and his representative a supplemental 
statement of the case and allow an 
appropriate period of time for response.  
Thereafter, the claims folder should be 
returned to the Board for further 
appellate review if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



______________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


